Citation Nr: 1421794	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  09-22 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active military service from January 1960 to December 1960.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In May 2011, the Veteran testified at a Travel Board hearing before a now-retired Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  In July 2012, the Veteran informed VA that he does not want another hearing before the Board, notwithstanding the fact that the Veterans Law Judge before whom he testified in May 2011 is no longer employed by the Board.  38 C.F.R. § 20.707.

In September 2011, the Board remanded the claim on appeal for further development.  The case has returned to the Board for appellate review.  Regrettably, this appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for tinnitus claimed as related to acoustic trauma sustained in the U.S. Navy.  At his May 2011 hearing, he testified that he was a boilerman on the USS TULARE (AKA 112) in San Diego and was around noisy equipment.  He indicated that he first noticed his tinnitus about 20 years ago. 

An October 2013 VA treatment record provides a diagnosis of tinnitus.  Given the post-service record now provides a diagnosis of his claimed disorder, the Board finds that a remand is required to provide him with a VA examination to obtain a medical opinion as to the relationship, if any, between his tinnitus and his military service.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Additionally, while the appeal is in remand status, VA treatment records dated since November 2013 should also be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, either physically or electronically, any additional VA treatment records dated since November 2013.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the events he reported occurred while on active duty and of any symptoms of his tinnitus since service, to include any post-service occupational or recreational noise exposure.  He should be provided an appropriate period to submit this lay evidence.

3.  After undertaking the above development to the extent possible, schedule the Veteran for a VA examination to determine the origins of the Veteran's tinnitus.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be conducted.  After a review of the record on appeal and an examination of the appellant, the examiner should determine whether it is least as likely as not that the currently diagnosed tinnitus is due to or caused by the Veteran's military service.  

In providing an answer to this determinative question of causation, the examiner should also take note of the fact that the appellant is competent to report on the observable symptoms of this disability in-service and since that time even when not documented in his medical records. 

If the examiner cannot provide an answer to the above question, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner cannot rely solely on negative evidence. 

A complete rationale for all findings and conclusions should be set forth in a legible report. 

4.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, the claimant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



